Exhibit 10.1
FOURTH AMENDMENT TO LEASE
     THIS AMENDMENT (“Amendment”) is entered into as of the 28 day of May, 2010,
by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited
partnership (hereinafter called “Landlord”), and ev3 INC., a Delaware
corporation (hereinafter called “Tenant”).
BACKGROUND:
     A. Landlord and Tenant are parties to that certain Lease dated as of May 3,
2002, as amended by First Amendment dated as of October 17, 2005, Second
Amendment dated as of October 1, 2005 and Third Amendment dated as of June 30,
2009 (as amended, the “Lease”) for certain premises containing approximately
63,891 rentable square feet in the Building known as Nathan Lane Technology
Center and having an address of 4600 Nathan Lane, Plymouth, Minnesota.
     B. Landlord and Tenant desire to extend the Term of the Lease, expand the
Premises and otherwise amend the Lease, as hereinafter set forth.
AMENDMENT:
     Now therefore, for good and valuable consideration, the receipt and legal
sufficiency of which the parties acknowledge, the parties agree as follows:
     1. Extension of Term. The Term of the Lease is hereby extended through
October 31, 2017. The 7-year period from November 1, 2010 to October 31, 2017 is
herein termed the “Extension Term”).
     2. Expansion of the Premises. Commencing on the Expansion Premises
Commencement Date (as defined in Section 4(g) below), the term “Premises” as
defined in Section 1(a) of the Lease is hereby amended to include the additional
space shown on attached Exhibit “A” consisting of approximately 21,637 rentable
square feet (the “Expansion Premises”). Accordingly, commencing on the Expansion
Premises Commencement Date, the Premises will contain a total of approximately
85,528 rentable square feet, and “Tenant’s Proportionate Share” set forth in
Section 1(e) of the Lease shall be increased to 100%. Except as expressly
provided in this Amendment, the Expansion Premises will be leased on all of the
terms and conditions of the Lease.
     3. Minimum Annual Rent. The Minimum Annual Rent for the Premises for the
Extension Term will be as follows:

 



--------------------------------------------------------------------------------



 



                              Monthly Period   Minimum Annual Rent   Installment
Expansion Premises Commencement Date – October 31, 2011
  $ 833,898.00     $ 69,491.50  
November 1, 2011 – October 31, 2012
    858,914.88       71,576.24  
November 1, 2012 – October 31, 2013
    884,682.36       73,723.53  
November 1, 2013 – October 31, 2014
    911,222.88       75,935.24  
November 1, 2014 – October 31, 2015
    938,559.60       78,213.30  
November 1, 2015 – October 31, 2016
    966,716.40       80,559.70  
November 1, 2016 – October 31, 2017
    995,717.88       82,976.49  

     During the Extension Term, Tenant will continue to pay Annual Operating
Expenses and other additional rent as and when required by the Lease.
     4. Leasehold Improvements; Allowance.
     (a) Plan Approval. Tenant has selected, and Landlord has approved and will
contract with, RSP Architects (“Architect”) to prepare design and construction
drawings for the improvements to the Expansion Premises (the “Initial Tenant
Improvements”). The terms and conditions of the agreement with the Architect
shall be subject to Tenant’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall approve or disapprove the design
drawings in writing, and if disapproved, revised drawings addressing Tenant’s
objections will be resubmitted to Tenant for approval, which approval shall not
be unreasonably withheld, delayed, or conditioned. Based on the approved design
drawings for the Initial Tenant Improvements, Landlord shall promptly cause
Architect (and, if applicable, appropriate electrical and mechanical engineers)
to prepare final construction drawings (“Construction Drawings”) for the Initial
Tenant Improvements. Landlord shall submit such Construction Drawings to Tenant
for its review, and Tenant shall approve or disapprove in writing, and if
disapproved, revised Construction Drawings addressing Tenant’s objections will
be resubmitted to Tenant for approval. Tenant’s approval of the Construction
Drawings shall not be unreasonably withheld, delayed, or conditioned. The term
“Approved Plans” shall mean the Construction Drawings acceptable to Landlord and
approved by Tenant as provided above. Tenant shall review and approve (or
disapprove with specific objections) all plans and drawings submitted to Tenant
within 5 business days of Tenant’s receipt thereof.
     (b) General Contractor. Tenant has selected, and Landlord has approved
McGough Construction (the “General Contractor”) to be the general contractor for
the Initial Tenant Improvements. Landlord will contract directly with General
Contractor for the construction of the Initial Tenant Improvements; provided,
however, that Tenant shall have the right to approve the terms and conditions of
the general contract, which approval shall not be unreasonably withheld,
conditioned or delayed. The general contract will be administered on an “open
book” basis.
     (c) Construction. Landlord shall complete the Initial Tenant Improvements
in accordance with the Approved Plans. The Initial Tenant Improvements shall be
substantially completed ready for use and occupancy by Tenant on or about
November 1, 2010 (the “Target Completion Date”), subject to any Tenant Delay or
Excused Delay. An “Excused Delay” means

2



--------------------------------------------------------------------------------



 



any delay resulting from floods, fire, tornado, earthquake or other casualties
or natural disasters, war or national emergency, governmental restrictions and
limitations, adverse weather conditions, strikes or other labor troubles,
scarcity or unavailability of fuel, labor or materials, or any other cause
beyond the reasonable control Landlord or its Agents, including any delay in the
issuance of any building or other permits necessary to the construction. A
“Tenant Delay” means any delay caused by Tenant, including, without limitation,
any delay in reviewing and approving plans and drawings submitted to Tenant as
provided in Section 4(a) above, any delay resulting from change orders or other
changes requested by Tenant to the Approved Plans, or any delay resulting from
Tenant’s failure to timely pay the costs of the Initial Tenant Improvements in
excess of the Tenant Allowance. All construction shall be done in a good and
workmanlike manner. Landlord agrees to complete such construction at Tenant’s
sole expense equal to the aggregate of all costs, expenses and fees incurred by
or on behalf of Landlord in connection therewith (the “Tenant’s Cost”),
including without limitation (i) architectural, engineering and design costs and
permitting fees, (ii) the cost charged to Landlord by General Contractor and all
subcontractors for performing such construction, (iii) the cost to Landlord of
performing directly any portion of such construction that is outside the scope
of the contract with General Contractor and that Landlord performs or causes to
be performed at not more than the market rate for the same and (iv) an
administrative and construction management fee for Landlord’s supervision of
such construction in an amount equal to one percent (1%) of the aggregate costs
incurred by or on behalf of Landlord under the contracts with the Architect and
the General Contractor in connection with the construction of the Initial Tenant
Improvements. Notwithstanding the foregoing, Tenant shall not be responsible for
any of Tenant’s Cost until the Tenant Allowance has been completely applied to
all such costs.
     (d) Tenant Allowance. Landlord agrees to credit Tenant with an allowance
equal to $1,400,000.00 (the “Tenant Allowance”). Tenant agrees to pay to
Landlord, within twenty-five (25) days of being billed therefor, the excess (if
any) of the Tenant’s Cost above the Tenant Allowance. If Tenant’s Costs are less
than the Tenant Allowance, the remainder of the Tenant Allowance may be applied
by Tenant toward the cost of future interior leasehold improvements in and to
the Premises, subject to the disbursing conditions and procedures set forth in
Section 4(e) below. In no event shall the Tenant Allowance be used for
furniture, fixtures, equipment, or other removable personal property of Tenant
(but the Tenant Allowance may be used to pay for low voltage wiring and cabling
for telephone and data systems located within the Premises).
     (e) Disbursing Procedure for Future Improvements. Any payments of the
Tenant Allowance that are to be used for funding leasehold improvements other
than the Initial Tenant Improvements shall be disbursed by Landlord periodically
(but no more than monthly) within 30 days of Landlord’s receipt of an
application for payment submitted by Tenant. Each such application for payment
shall be in writing, explain in reasonable detail the basis for the amount
requested in the application for payment, and be accompanied by evidence of the
costs and expenses of the leasehold improvements, evidence of payment thereof by
Tenant, lien waivers from all persons supplying labor or materials to the
leasehold improvements, and any other information or documentation that Landlord
may reasonably request. Any such additional leasehold improvements shall be
subject to the provisions of Sections 9 and 10 of the Lease.

3



--------------------------------------------------------------------------------



 



     (f) Space Planning Allowance. In addition to the Tenant Allowance described
above, Landlord agrees to provide Tenant with an allowance of up to $10,263.00
(the “Planning Allowance”) to be used for space planning fees incurred to
Architect for Tenant’s initial fit plan for the Expansion Premises and (subject
to Landlord’s approval, if required) to the rest of the Premises.
     (g) Expansion Premises Commencement Date. The Expansion Premises
Commencement Date shall be the later of (i) November 1, 2010, or (ii) the date
Landlord achieves Substantial Completion (as defined in subsection 4(i) below)
of the Initial Tenant Improvements. However, if the date of Substantial
Completion is delayed on account of a Tenant Delay, the Term with respect to the
Expansion Premises shall commence as if the Expansion Premises were
Substantially Complete on the Target Completion Date, as extended for reasons
other than a Tenant Delay.
     (h) Pre-Commencement Date Access or Occupancy. Tenant and its Agents shall
have the right, at Tenant’s own risk, expense and responsibility, at all
reasonable times prior to the Expansion Premises Commencement Date, to enter the
Expansion Premises for the purpose of installing any equipment that needs to be
installed in coordination with the construction of the Initial Tenant
Improvements, provided that (i) Tenant does not materially interfere with or
materially delay the work to be performed by Landlord, (ii) Tenant uses
contractors and workers whose skills and general practices are reasonably
consistent with those of the contractors and workers engaged by Landlord, and
(iii) Tenant obtains Landlord’s prior written consent, which consent shall not
be unreasonably withheld, delayed or conditioned. If Landlord requests, any such
access shall be scheduled through and coordinated with the General Contractor.
In connection with any such access to the Expansion Premises prior to the
Expansion Premises Commencement Date, Tenant shall abide by the terms and
conditions of the Lease including carrying the insurance specified by the Lease,
as if the term of this Lease with respect to the Expansion Premises had already
commenced, except that Tenant shall have no obligation to pay Minimum Annual
Rent or Operating Expenses with respect to the Expansion Premises until the
Expansion Premises Commencement Date. If Tenant occupies the Expansion Premises
for the conduct of its business therein prior to November 1, 2010, Tenant shall
be responsible for the charges for any and all utilities supplied to the
Expansion Premises during any such period of early occupancy (but not during any
period Tenant is merely accessing the Expansion Premises for fixturing and
move-in).

                 
 
  Landlord’s approval:       /s/ Michael T. Hagan, Chief Investment Officer
 
Senior Vice President    

     (i) Acceptance. At either party’s request, upon the Substantial Completion
of Initial Tenant Improvements and prior to Tenant’s occupancy of the Expansion
Premises, the parties will agree upon a punch list of incomplete or defective
items. Landlord agrees to cause its contractor to promptly correct the punch
list items with all reasonable diligence. Tenant’s occupancy of the Expansion
Premises shall constitute acceptance of the Expansion Premises, including all
work to be completed by Landlord under this Section, subject only to the punch
list items. “Substantial Completion” shall be deemed to occur on the date that
Landlord shall have substantially completed the Initial Tenant Improvements
(subject to punch list items that do not

4



--------------------------------------------------------------------------------



 



materially interfere with Tenant’s ability to occupy the Expansion Premises for
Tenant’s business). Issuance of a certificate of occupancy or its equivalent
(whether temporary or final) for the Premises by the City of Plymouth shall
deemed conclusive evidence that Landlord has achieved Substantial Completion.
Moreover, if Tenant takes occupancy of the Premises for the conduct of its
business therein, the Premises shall be deemed Substantially Complete on the
date of such occupancy.
     (j) Tenant’s Representative. Tenant hereby designates each of Bob Straub
and Lee Sparks as its authorized representative (“Tenant’s Representative”),
either of whom, acting individually, may receive and make all communications,
grant all approvals, and otherwise act for and bind Tenant with respect to all
dealings with Landlord under this Section or otherwise relating to the
construction of the Initial Tenant Improvements and acceptance thereof (other
than any dealings that would require a further amendment to the Lease). The
contact information for Tenant’s Representative is:

         
 
  Bob Straub   Lee Sparks
 
  Director of Real Estate Services   Title: VP PV Operations
 
  3033 Campus Drive   4600 Nathan Lane
 
  Plymouth, Minnesota 55441   Plymouth, Minnesota 55442
 
  Telephone No.: 763-398-7212   Telephone No.: 763-398-7483
 
  Cell No.: 612-325-7375   Cell No.: 651-261-4317
 
  Facsimile No.: 763-398-7200   Facsimile No.: 763-398-7200
 
  E-mail: bstraub@ev3.net   E-mail: lsparks@ev3.net

     (k) Landlord’s Work. Landlord shall perform the following work at
Landlord’s sole cost and expense with respect to the Expansion Premises: (i) the
Demolition Work (as defined below), and (ii) work, if any, necessary to
remediate any existing violations of applicable environmental Laws and
Requirements (Landlord is not presently aware of any such violations). Landlord
shall cause such work to be completed in a timely manner so as to permit
completion (without overtime work or other special measures) of the Initial
Tenant Improvements by the Target Completion Date (as extended by reason of any
Tenant Delay or Excused Delay). All of Landlord’s work described in this Section
4(k) shall be performed at Landlord’s expense by Architect (if applicable) and
General Contractor unless Landlord determines for good faith business reasons
such as cost, scheduling, expertise, or continuity with work previously
performed that such work should be performed by a different architect and/or
contractor. On or before June 15, 2010 Tenant shall identify by written notice
to Landlord any block walls, equipment, floor coverings, fixtures, and/or any
other improvements that Tenant elects to have removed from the Expansion
Premises. The “Demolition Work” means the removal of outside fencing and
dumpsters and those items identified by Tenant in accordance with the
immediately preceding sentence, together with the repair of any damage resulting
from the removal to the extent necessary to put the affected area back to
building-standard shell condition.
     5. Extension Options. Tenant shall have the right and option to extend the
Term of the Lease for up to two additional extension terms (each, an “Extension
Term”) of 3-years each. Each such option must be exercised, if at all, by giving
Landlord prior written notice, at least 12 months in advance (the “Exercise
Deadline”) of the Expiration Date of the then current lease Term, of Tenant’s
election to extend the lease Term; it being agreed that time is of the essence.

5



--------------------------------------------------------------------------------



 



Each Extension Term shall be under the same terms and conditions as provided in
the Lease except as follows:
     (a) there shall be no further options to extend the Term beyond the 2nd
extension option;
     (b) Tenant shall accept the Premises in their “as is” condition, without
any obligation on the part of Landlord to provide any tenant improvements or
tenant improvement allowance; and
     (c) the Minimum Annual Rent for each Lease Year (i.e. the 12-month period
following the expiration of the then current Term) of the applicable Extension
Term shall be the “Market Rent” as defined below and determined as follows
(provided, however, in no event shall the Minimum Annual Rent be less than the
scheduled Minimum Annual Rent in effect immediately prior to the expiration of
the then current Term): Within 30 days after Landlord receives timely notice
from Tenant exercising Tenant’s extension option, Landlord will give notice to
Tenant of its determination of the Market Rent for the Premises, and Landlord’s
determination will constitute the Market Rent unless Tenant objects by giving
Landlord written notice of objection (including Tenant’s determination of the
Market Rent) within 15 days after Tenant’s receipt of Landlord’s determination.
If Tenant so objects, and the parties are unable to agree upon the Market Rent
within 30 days after the Tenant’s objection, and unless Tenant notifies Landlord
in writing within 40 days after Tenant’s objection that it elects to rescind its
exercise of the extension option, then by written notice to the other either
party may demand that Market Rent be determined by the appraisal process set
forth below. If determination by appraisal is demanded, the Experts (as defined
below) shall be instructed to determine the Minimum Annual Rent for the first
Lease Year of the Extension Term, and the Minimum Annual Rent thereafter will
increase by 3% for each Lease Year within the applicable Extension Term (and, if
the 3% annual increases are greater than or less than then-market escalations,
that fact will be taken into consideration by the Experts in establishing the
Minimum Annual Rent for the first Lease Year of the Extension Term). The Minimum
Annual Rent for the first Lease Year of the Extension Term will be so determined
by a board consisting of three independent and disinterested reputable
commercial real estate professionals (licensed brokers/agents or appraisers)
with at least 10 years experience in the leasing or the appraising the rental
value of commercial flex space in the western suburban submarket of the
Minneapolis metropolitan area (each an “Expert”). Landlord and Tenant will each
appoint its respective Expert within 30 days following the appraisal demand. The
third Expert will be appointed by the first two Experts. If the first two
Experts are unable to agree on a third Expert within 30 days after the
appointment of the second Expert, then the third Expert shall be appointed by
the NorthStar Chapter of the Appraisal Institute. Any Expert so appointed by the
Appraisal Institute shall be a disinterested reputable real estate appraiser
with at least 10 years experience in appraising the rental value of commercial
flex space in the western suburban submarket of the Minneapolis metropolitan
area, and shall be a member of the Appraisal Institute with the designation of
“MAI.” The Experts shall be instructed to each independently reach their
respective determinations of the Minimum Annual Rent for the first Lease Year of
the Extension Term (to be Market Rent, assuming 3% annual escalations for
subsequent Lease Years) within 45 days of the appointment of the third Expert.
If determinations of at least two of the Experts are identical in amount, that
amount will be determined to be the fair market Minimum Annual Rent for the
first Lease Year of the

6



--------------------------------------------------------------------------------



 



Extension Term. If the determinations of all three Experts are different in
amount, the highest appraised value will be averaged with the middle value (that
average being referred to as “Sum A”). The lowest appraised value will be
averaged with the middle value (that average being referred to as “Sum B”), and
the fair market Minimum Annual Rent will be determined as follows: (i) if
neither Sum A nor Sum B differs from the middle appraised value by more than 7%
of the middle appraised value, then the fair market Minimum Annual Rent will be
the average of the three appraisals, (ii) if either Sum A or Sum B (but not
both) differs from the middle appraised value by more than 7% of the middle
appraised value, then the fair market Minimum Annual Rent will be the average of
the middle appraised value and the appraised value closer in amount to the
middle appraised value, and (iii) if both Sum A and Sum B differ from the middle
appraised value by more than 7% of the middle appraised value, then the fair
market Minimum Annual Rent will be equal to the middle appraised value. Written
notice of the fair market Minimum Annual Rent for the first Lease Year of the
Extension Term as duly determined in accordance with this paragraph shall be
promptly given to Landlord and Tenant and will be binding and conclusive on
them, and Minimum Annual Rent for each subsequent Lease Year in the Extension
Term shall be 103% of that payable in the previous year. Each party will bear
its own expenses in connection with the appraisal proceeding (including the
Expert appointed by it), and the fees of the third Expert will be borne equally.
If, for any reason, the fair market Minimum Annual Rent has not been determined
at the time of the commencement of the Extension Term, then the fair market
Minimum Annual Rent will be the amount set forth in Landlord’s original
determination, and if the determination of the Experts as provided above
indicates that a lesser or greater amount should have been paid than that which
was actually paid, a proper adjustment will be made in a payment from Landlord
to Tenant, or Tenant to Landlord, as the case may be. For purposes of this
Section, “Market Rent” means the net annual rent that a willing tenant would
pay, and a willing lessor would accept, in arms-length, bona fide negotiations,
if the premises at issue were leased to a single tenant for the period in
question under a lease pursuant to which such tenant would not receive any
rental concession, such as rental abatements or “free rent” periods or rental
assumption, inducements or any leasehold improvement allowance, and otherwise
taking into account any other pertinent factors, including, but not limited to,
the net effective annual rates per rentable square foot for leases of comparable
space in comparable buildings recently or then being entered into in the
applicable submarket (“Comparable Rates”). In determining the Market Rent and
using Comparable Rates in connection with such determination, the following
factors (and any other factors then known to be pertinent) shall be considered:
the size of the premises; the length of the term; permitted use; quality of
services provided; location and/or floor level; definition of rentable area;
existing leasehold improvements (other than “clean room” or other leasehold
improvements installed by Tenant at its own expense); leasehold improvements to
be provided by the lessor, whether directly or by allowance; the quality, age
and location of the building; financial strength of the applicable tenant;
rental concessions (such as rental abatements or “free rent” periods and rent
assumptions); inducements; the respective obligations of the lessor and the
tenant, the manner in which the rents are then subject to escalation and the
time the particular rate under consideration became or will become effective.
If a monetary or other material default under this Lease on the part Tenant is
continuing beyond any notice and grace period as of the date Tenant exercises
this extension option or as of the Expiration Date of the then current lease
Term, Landlord may at its option and in its sole discretion, declare this
extension option void and of no further force or effect.

7



--------------------------------------------------------------------------------



 



If Landlord and Tenant enter into any amendment to this Lease extending the Term
thereof, other than pursuant to Tenant’s exercise of its first 3-year extension
option provided for above, then, unless such amendment expressly provides
otherwise, this Section shall thereupon be deemed terminated and of no further
force or effect.
Upon the timely exercise of an extension option, at the request of either party
the parties hereto will enter into an appropriate amendment to the Lease
incorporating the terms of the Lease extension.
     6. Outdoor Areas; Landscaping. Landlord will permit Tenant, at Tenant’s
expense to construct a main entrance to the Premises on the northwest side of
the Premises, to construct a concrete patio area on the northeast side of the
Premises, and to expand the existing patio area on the southwest corner of the
Premises, and shall allow Tenant to landscape both patio areas to provide a
green space for Tenant’s employees. Landlord will, to the extent permitted by
applicable Laws and Requirements, also permit Tenant to install, at Tenant’s
expense, a smoking shelter behind the Building for the designated smoking area
for Tenant’s employees. Tenant shall be responsible for any permitting or
municipal approvals necessary to the foregoing work.
     All such work shall be performed by contractors approved by Landlord
pursuant to plans and specifications approved by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed) and otherwise subject to
the applicable provisions of Sections 9 and 10 of the Lease. All such work shall
be eligible for funding from the Tenant Allowance.
     7. Signage. Tenant may add one additional building-mounted exterior
identification sign to a second side of the Building near the Expansion
Premises. Tenant may also install one stand-alone monument sign on the Property.
All Tenant signage shall be installed and maintained at Tenant’s sole cost and
expense. The design, size and location of Tenant’s signage shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall cause all Tenant signage to comply with all
Laws and Requirements. Tenant shall maintain all signs installed by Tenant in
good condition. Tenant shall remove its signs at the termination of this Lease,
shall repair any resulting damage, and shall restore the Property to its
condition existing prior to the installation of Tenant’s signs. Any work
performed with respect to the structure of the monument sign (as opposed to
portions thereof consisting of Tenant’s logo) shall be eligible for funding from
the Tenant Allowance.
     8. Termination Option. Tenant shall have a one-time right to terminate the
Lease effective as of 11:59 p.m. on October 31, 2015 (the “Termination Date”),
by providing Landlord written notice of Tenant’s election to terminate this
Lease on or before November 1, 2014 (the “Notice Date”). If Tenant gives the
termination notice, Tenant must pay a termination fee (the “Termination Fee”)
equal to the sum of (i) $733,101.00, representing the unamortized balance of the
Tenant Allowance, brokerage commissions and Landlord’s attorney’s fees
(amortized on a straight line basis at an annual rate of 10%) incurred by
Landlord with respect to this Amendment, and (ii) three months of Minimum Annual
Rent and estimated Operating Expense payments (all calculated at the rate that
would have been in effect for the three months following the Termination Date).
The transaction cost component of the Termination Fee ($733,101) shall be paid
by Tenant on or before the Notice Date. Landlord

8



--------------------------------------------------------------------------------



 



shall invoice Tenant for the rent component (3 months of Minimum Annual Rent and
Operating Expense payments) of the Termination Fee, and payment of this portion
of the Termination Fee shall be due and payable to Landlord by the date that is
60 days following the date of Landlord’s invoice. If Tenant fails to give
written notice of termination or to pay the $733,101 portion of the Termination
Fee by the Notice Date, time being of the essence, this right to terminate shall
be void and of no further force or effect. Moreover, if Tenant fails to timely
pay the rent component of the Termination Fee, and such failure continues for
more than 5 business days following written notice to Tenant of such failure, or
if a monetary or other material default under this Lease on the part Tenant is
continuing beyond any notice and grace period as of the date Tenant exercises
this termination option or as of the Termination Date, Landlord may at its
option and in its sole discretion, declare this termination option void and of
no further force or effect.

                 
 
  Landlord’s approval:       /s/ Michael T. Hagan, Chief Investment Officer
 
Senior Vice President    

     9. Parking. Effective as of the Expansion Premises Commencement Date,
Tenant shall have the right to use 100% of the parking spaces serving the
Building, including the entire expansion parking area added pursuant to the
First Amendment to the Lease, all as shown on attached Exhibit “B.”
     10. Automatic Funds Transfer. At Landlord’s and Tenant’s option, monthly
rent payments shall be made automatically via electronic funds transfer to an
account designated by Landlord from an account of Tenant designated by Tenant.
Tenant may terminate any such electronic funds transfer payment program upon
thirty (30) days prior written notice to Landlord, in which case Tenant shall
resume making monthly rent payments as otherwise provided for in the Lease.
     11. Defined Terms. All capitalized terms used in this Amendment not
separately defined herein shall have the meaning given them in the Lease.
     12. Full Force and Effect. Except as expressly amended by this Amendment,
all of the terms and conditions of the Lease remain unmodified and continue in
full force and effect.
     13. Counterparts. This Amendment may be executed in counterparts and may be
delivered by electronic (facsimile or e-mail) transmittal of signed original
counterparts.
[SIGNATURES ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



     The parties have executed this Fourth Amendment as of the date stated
above.

            TENANT:
ev3 INC.
      By:   /s/ Shawn McCormick         Print Name:   Shawn McCormick        
Print Title:   Senior Vice President and
Chief Financial Officer          LANDLORD:
LIBERTY PROPERTY LIMITED PARTNERSHIP
      BY:   Liberty Property Trust, its Sole General Partner    

                  By:   /s/ David M. Jellison         David M. Jellison       
Vice President & City Manager     

  _/s/_Leasing Representative   _/s/_Property Manager  

10